Citation Nr: 0923789	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had recognized guerilla service from October 25, 
1944 to March 19, 1945.  He died in January 2004.  The 
appellant is the deceased Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 2004, the RO 
denied a claim of entitlement to service connection for the 
cause of the Veteran's death.  

2.  The evidence received since the RO's October 2004 
decision, which denied a claim of entitlement to service 
connection for the cause of the Veteran's death, which was 
not previously of record, and which is not cumulative of 
other evidence of record, does not raise a reasonable 
possibility of substantiating the claim.   


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's October 2004 decision which denied a claim for service 
connection for the cause of the Veteran's death; the claim 
for service connection for the cause of the Veteran's death 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that new and material evidence has been 
presented to reopen the claim for service connection for the 
cause of the Veteran's death.  

In August 2004, the appellant filed a claim for service 
connection for the cause of the Veteran's death.  In October 
2004, the RO denied the claim.  The RO notified the appellant 
of this denial of her claim in a letter dated that same 
month.  In October 2005, the appellant submitted a statement 
indicating disagreement with the RO's decision.  However, in 
November 2005, the RO sent her a notice and informed her that 
her statement was not in compliance with the requirements for 
a proper notice of disagreement.  The appellant subsequently 
submitted a notice of disagreement in January 2006, however, 
in March 2006, the RO notified her that her January 2006 
notice of disagreement was received more than one year after 
the date of the issuance of the October 2004 decision, and 
that it could not be accepted because it was untimely.  See 
38 C.F.R. § 20.302(b) (2008).  The appellant initially 
contested the issue of timeliness of her notice of 
disagreement, and in October 2006, she was sent a statement 
of the case on this issue.  However, a substantive appeal was 
not received.  In summary, there was no appeal, and the RO's 
October 2004 decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.   

In February 2007, the appellant filed to reopen the claim.  
In a June 2007 rating decision, the RO denied the claim.  The 
appellant has appealed this decision.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The appellant's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for active tuberculosis, when 
it is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.    

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The most recent and final denial of this claim was in October 
2004.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's October 2004 
decision included the Veteran's certificate of death, which 
indicated that he died in January 2004, and that his 
immediate cause of death was terminal bronchopneumonia, with 
an antecedent cause  of chronic obstructive lung disease, and 
an underlying cause of pulmonary tuberculosis.  "Other 
significant conditions contributing to death" were listed as 
peptic ulcer.  

Certification from the service department, received in March 
1954, indicated that he had recognized guerilla service from 
October 25, 1944 to March 19, 1945.  

There were no service treatment records.  

An Affidavit For Philippine Army Personnel (APAP), dated in 
April 1947, showed that he reported that he had been a POW 
(prisoner of war) between May and July of 1943, during which 
time he had been sick, and that he was discharged due to 
physical disability in October 1945.  

Additional information provided by the service department in 
February 1954 indicates that the Veteran was discharged in 
March 1945 as a terminal date guerilla and that no illness or 
injury was claimed.  

A number of treatment reports from Luna Hospital, dated in 
April 1946, and received in February 1995, indicated that the 
Veteran was treated for pulmonary tuberculosis, and 
bronchitis.  

A treatment report from A.R.F., M.D., of the 1st GHQ 
Dispensary Hospital, Camp General Emilio Aguinaldo, Quezon 
City, Philippines, dated in April 1947, and received in 
September 1997, signed by A.R.F., M.D., indicated that the 
Veteran was treated for pulmonary tuberculosis, and a peptic 
ulcer.     

An affidavit from I.A.R., dated in 1953, asserted that the 
Veteran had been treated for an enlarged spleen in February 
1945.  See also lay statements, received in 1953.  

A statement from A.L.Q., M.D., dated in March 1971, asserted 
that the Veteran had been given a chest X-ray in September 
1949, which revealed "PTB, minimal, active, bilateral."  

VA reports indicated treatment for bronchitis in 1977, 
gastritis in 1989, and pulmonary tuberculosis, and an ulcer, 
in 2000.   
 
Private treatment reports, dated in August 1992, showed 
treatment for pulmonary tuberculosis.  

A statement from M.L.C., M.D., dated in April 2000, noted a 
summary of the Veteran's medical history, indicting treatment 
for pulmonary tuberculosis beginning in 1946, and a peptic 
ulcer beginning in 1947, with current diagnoses of pulmonary 
tuberculosis, and peptic ulcer disease.  

A letter from the Veteran to VA, dated in February 1971, 
showed that the Veteran indicated that during his service he 
had been treated for an enlarged spleen/splenomegaly, a tumor 
of the left lumbar region, and active PTB (pulmonary 
tuberculosis).  

With regard to RO rating decisions, in April 1954, the RO 
denied claims for service connection for conditions that 
included pulmonary tuberculosis.  The RO, or the Board, again 
denied claims for service connection for pulmonary 
tuberculosis in 1971, 1990, 1994, 1995, and 1998.  In 
memorandums, dated in 1994, 2000, and 2002, the RO determined 
that prisoner of war status was not warranted.  In a 
memorandum, dated in April 1996, the RO indicated that it had 
undertaken a field investigation, and that it had attempted 
to verify the authenticity of the Luna Hospital treatment 
records that were received in February 1995.  However, the RO 
determined that these records were not credible.  In its 1998 
decision, the RO further noted that the April 1947 report 
from Dr. A.R.F. was not credible, noting inter alia that 
prior to 1965 Camp Aguinaldo was still known as Camp Murphy, 
and that Quezon was not yet a city.  

At the time of the RO's October 2004, rating decision, the 
evidence showed that the medical reports indicating treatment 
for an ulcer, and pulmonary tuberculosis, in 1946 and 1947, 
were not credible.  The earliest credible evidence of 
pulmonary tuberculosis indicated that the Veteran was treated 
for it in September 1949.  There was no competent evidence to 
show that the Veteran's cause of death was related to his 
service.  

The evidence received since the RO's October 2004 rating 
decision includes a number of documents that were of record 
at the time of the RO's October 2004 rating decision.  This 
evidence is therefore duplicative, and it may not serve as a 
basis for reopening the claim.  38 C.F.R. § 3.156.  This 
evidence includes a duplicative April 1947 report from Dr. 
A.R.F., showing treatment for pulmonary tuberculosis, and 
peptic ulcer, which the RO has determined was not credible.  

Other evidence includes a report from L.R.R., Retired MHO 
(presumably "medical health officer"), Municipal Health 
Office, Rizal, Cagayan, dated in April 2005, which states 
that the Veteran was "under my supervision" between 1993 
and 2004.  The report indicates that the Veteran was treated 
for pulmonary tuberculosis, and a peptic ulcer.  

A report from E.M.P., public health nurse, Municipal Health 
Office, Rizal, Cagayan, states that the Veteran, "is being 
treated at the Main Health Center of this office.  The above 
patient complained of on [and] off productive cough, after 
rise of fever and weight loss.  He also suffered with on and 
off severe epigastric pain."  

A letter from R.S.D.R., of the Camp Emilio Aguinaldo Station 
Hospital, dated in March 2005, states, "Request be informed 
that the late [Veteran], a former member of 'E' Co 2nd Bn 11th 
Inf USAFIP, NL, of Rizal Cagayan had a medical consultation 
at the former 1301th GHQ Dispensary, Camp General Emilio 
Aguinaldo, Quezon City on April 4, 1947 with a diagnosis of 
Pulmonary Tuberculosis and Peptic Ulcer.  The Camp Emilio 
Aguinaldo Station Hospital, a newly created military medical 
facility has no available record concerning [the Veteran]."  

A statement from E.B.Y., municipal health officer,  dated in 
October 2007, states, "This is to certify that the disease 
pulmonary tuberculosis is a leading cause of mortality.  This 
certificate is issued for reference purposes only."  

This evidence, which was not of record at the time of the 
October 2004 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  This evidence does 
not include a competent opinion which indicates that the 
Veteran's cause of death was related to his service, or that 
active pulmonary tuberculosis, or peptic ulcer disease, was 
shown to have been manifested to a compensable degree within 
one year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  The statement from L.R.R., merely indicates treatment 
for an ulcer and pulmonary tuberculosis beginning in 1993.  
The statement from E.M.P. does not indicate any dates of 
treatment.  The statement from R.S.D.R., when read in 
context, appears to be a response to a verification request 
by the RO.  It clearly states that no records for the Veteran 
are available.  Furthermore, even if it were read to indicate 
that the Veteran received treatment for pulmonary 
tuberculosis and peptic ulcer in April 1947, this is not 
within the presumptive period, as the Veteran was separated 
from service in March 1945.  The statement from E.B.Y., that 
"pulmonary tuberculosis is a leading cause of mortality," 
merely speaks in generalities.  The appellant's written 
testimony and assertions as to a causal connection between 
the Veteran's service and his cause of death are duplicative, 
and are not new and material.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  The Board 
therefore finds that the submitted evidence is not both new 
and material and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
therefore not reopened.

Because the appellant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in April 2007, and March 2009.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

It appears the compliance with the notification requirements 
discussed in Hupp were provided to the appellant after the 
RO's June 2007 rating decision.  However, the Board finds 
that any VCAA notice errors did not affect the essential 
fairness of the adjudication, as VA has obtained all relevant 
evidence, and as a reasonable person could be expected to 
understand from the notices what was needed.  Specifically, 
submissions from the appellant, received in 2007, show an 
accurate understanding of the issue.  See e.g., appellant's 
affidavit, received in November 2007.  In addition, in March 
2009, the appellant indicated that she had no additional 
evidence to submit.  These actions indicate that a reasonable 
person could be expected to understand from the notices what 
was needed.  They also indicate actual knowledge of the right 
to submit additional evidence and of the availability of 
additional process, and show that the appellant has had a 
meaningful opportunity to participate in the development of 
her claim.  Therefore, VA's duty to notify the appellant has 
been satisfied, and there is no prejudice to her in 
proceeding with the issuance of a final decision.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  As the Board has determined that 
new and material evidence has not been presented, a remand 
for an etiological opinion is not required to decide the 
claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).   






ORDER

The appeal is denied.  

____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


